EXHIBIT 99 Pall Corporation Completes $500 Million Credit Agreement PORT WASHINGTON, N.Y., July 14, 2010 - Pall Corporation (NYSE:PLL) today announced that it has entered into a new $500 million five-year revolving credit facility. The new facility replaces the Company's $500 million revolver that was due to expire in June 2011. This transaction follows on the recent refinancing of the Company's $280 million senior notes due in 2012 with proceeds of senior notes now due in Lisa McDermott, Pall's Chief Financial Officer said, "These transactions further secure Pall's liquidity for years to come and enhance our operational flexibility. The timing was optimal given the historically low interest rates and abundance of credit.
